                                                                             U.S.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA                     '-"b .ILl ?Q p!-; j^t j^
                                    SAVANNAH DIVISION


UNITED STATES OF AMERICA                                                                    a A.

               V.

                                                    Case No. 4:19-cr-69
JOSEPH PASCUA


                                            ORDER


       The Court, having considered the Government's Motion to Seal in the above-captioned

case, and for good cause shown, hereby ORDERS that the Stipulated Protective Order is hereby

sealed until further Order of the Court.


       So ORDERED this             day of July, 2019.




                                                           ^              /^O'
                                                 lORABLt CHRISTOPHER L. RA""
                                            UNITED STATES MAGISTRATE JUDGE
                                            SOUTHERN DISTRICT OF GEORGIA
